DETAILED ACTION
This application is a continuation of U.S. serial No. 15/449,076 now U.S. Patent 10,501,757, which is a continuation of U.S. serial No. 14/548,631 filed 11/20/2014 now U.S. Patent 9,593,346 which is a continuation of U.S. serial No. 13/126,557 filed 05/10/2011 now U.S. PAT 8,940,290 is a 371 of PCT/US09/62548 10/29/2009 which claims priority to provisional 61/109,958 filed 10/31/2008, which claims priority to provisional 61/109,955 filed 10/31/2008 and claims priority to provisional 61/110,028 filed 10/31/2008 and claims priority to provisional 61/109,997 filed 10/31/2008 and claims priority to provisional 61/109,979 filed 10/31/2008 and claims priority to provisional 61/109,986 filed 10/31/2008 and claims priority to provisional 61/109,957 filed 10/31/2008
Claims 1-17 are pending in this application and subject to the following restriction.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I-XXV, claims 1-16, drawn an adenovirus or composition there of comprising one of I) a hexon protein SAdV-45, amino acids 1 to 953 of SEQ ID NO:48 or the fragment of claim 7 thereof II) a hexon protein of SAdV-47, amino acids 1 to 958 of SEQ ID NO: 109 or the fragment of claim 7 thereof III) a hexon protein of SAdV-48, amino acids 1 to 934 of SEQ ID NO: 139 or the fragment of claim 7 thereof  IV) a hexon protein of SAdV-49, amino acids 1 to 916 of SEQ ID NO: 167  or the fragment of claim 7 thereof V) a hexon protein of SAdV-50, amino acids 1 to 920 of SEQ ID NO: 193 or the fragment of claim 7 thereof VI) a penton protein of SAdV-45, amino acids 1 to 664 of SEQ ID NO: 43 VII) a penton protein of SAdV-46, amino acids 1 to 563 of SEQ ID NO: 74, VIII) ) a penton protein of SAdV-43, amino acids 1 to 651 of SEQ ID NO: 6, IX) a penton protein of SAdV-47, amino acids 1 to 580 of SEQ ID NO: 104 XI) a penton protein of SAdV-48, amino acids 1 to 504 of SEQ ID NO: 134 XII) ) a penton protein of SAdV-49, amino acids 1 to 511 of SEQ ID NO: 188, XII) ) a penton protein of SAdV-50, amino acids 1 to 511 of SEQ ID NO: 188, XIII) ) a fiber protein of SAdV-43, amino acids 1 to 599 of SEQ ID NO: 22, XIV) ) a fiber protein of SAdV-46, amino acids 1 to 353 of SEQ ID NO: 89, XV) a fiber protein of SAdV-45, amino acids 1 to 601 of SEQ ID NO: 59, XVI) a fiber protein of SAdV-47 amino acids 1 to 322 of SEQ ID NO: 119, XVII) a fiber protein of SAdV-48, amino acids 1-570 of SEQ ID NO:147, XVIII)  a fiber protein of SAdV-49, amino acids 1 to 521 of SEQ ID NO: 174, XIX) a fiber protein of SAdV-49, amino acids 1 to 418 of SEQ ID NO:175, XX) a fiber protein of SAdV-50, amino acids 1-521 of SEQ ID NO:200, XXI) a fiber protein of SAdV-50, amino acids 1-418 of SEQ ID NO:201 XXII) a hexon protein comprising the fragments of SEQ NO:11 as recited in claim 7, XXIII) nucleic acids 1-35608 of SEQ ID NO:69 (SADV-46), XXIV) nucleic acids 1-37189 of SEQ ID NO:l (SADV-43), XXV) nucleic acids 1-37152 of SEQ ID NO:38 (SADV-45), XXVI) nucleic acids 1-35563 of SEQ ID NO:99 (SADV-47) and XXVII) nucleic acids 1-34201 of SEQ ID NO: 129 (SADV-48), XXVIII) nucleic acids 1-35499 of SEQ ID NO:157 (SAdV-49), XXIX) nucleic acids 1-35515 pf SEQ ID NO:183 (SAdV-50), each classified in class 424, subclass 93.6.
 	


XXIX-XLVII, claim 17, drawn to methods for targeting cells using a virus according to one of Group I-XVII. 


Inventions of Groups I- XXIX are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed both are polypeptides. Given the means by which the virus are claimed, there are an enormous number of virus recited. Each of the virus are simian adenovirus. However, each is structurally distinct. The structural requirements establish properties of the virus that differentiate each one from another. Given the means by which the virus are claimed, there are an enormous number of virus recited. For these reasons, the inventions of groups I- XXIX are patentably distinct.
Furthermore, a search for any of the independent inventions requires a unique structural search as evidenced by the unique sequence search necessary. Sequences determine the structural and functional properties of the resulting molecule.
Inventions I-XXIX and XXIX-XLVII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the virus can be used for 3D structural analysis or 3D imaging of the adenovirus.
Furthermore, the distinct steps and products require separate and distinct searches.  A search for art pertaining to methods of targeting cells is distinct from a search for art pertaining to recombinant SADv.  As such, it would be burdensome to search the Inventions I-XXIX and XXIX-XLVII.  
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633